Dismissed and Memorandum Opinion filed May 10, 2007







Dismissed
and Memorandum Opinion filed May 10, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00325-CV
____________
 
JOHNELL COLLINS, Appellant
 
V.
 
THE CARE GROUP OF TEXAS; TCG
INTERESTS, LTD. DBA THE CARE GROUP OF TEXAS; OSHER MANAGEMENT LLC; SHARON WEBB,
RN; DARLENE HOWELL, RN; THERESA BOHANNON-GERKE, RN; JULIE ABNEY; ANGELA SWANEY,
RN; KAREN LONG, RN; AMY AGUILAR, RN; and ELIZABETH OSHER, Appellees
 

 
On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2006-10889
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 26, 2007.  On May 4, 2007, the parties
filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is granted.
 




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 10,
2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.